 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LISA J. PADILLA,

 

 

 

 

Plaintiff,

ORDER

-against-

SACKS AND SACKS, LLP; KENNETH SACKS; : 19 Civ. 10021 (GBD)
EVAN SACKS; and DEVON REIFF,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Defendants’ motion to seal documents that were attached to Plaintiff's complaint, (ECF
No. 9), is DENIED. The Clerk of Court is directed to close the motion accordingly.
Dated: New York, New York

January 17, 2020
SO ORDERED.

CYORGE B. DANIELS
nited States District Judge

 

 
